Citation Nr: 0403955	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for Type II diabetes mellitus.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH) and prostatitis claimed as due to herbicide 
exposure.

4.  Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board




WITNESSES AT HEARING ON APPEAL

Veteran, M.F. and B.B.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from May 1966 to September 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, in which the RO granted service 
connection for diabetes mellitus, Type II, assigning a 20 
percent disability evaluation effective from July 9, 2001, 
and denied entitlement to service connection for PTSD, 
asbestosis, BPH, and prostatitis.  In a May 2003 rating 
decision, the RO changed the effective date of award of 
service connection for Type II diabetes mellitus to May 8, 
2001.  

The veteran presented oral testimony at a personal hearing in 
June 2003 before the undersigned Veterans Law Judge.  

In a May 2003 rating decision, the RO granted service 
connection for CAD and erectile dysfunction associated with 
Type II diabetes mellitus, assigning a 10 percent and 
noncompensable evaluation respectively; granted special 
monthly compensation for erectile dysfunction, and denied 
service connection for diabetic neuropathy of the upper and 
lower extremities and for a visual condition secondary to 
service-connected diabetes mellitus, Type II.  While a notice 
of disagreement addressing these issues is not of record, the 
veteran did raise the issue of entitlement to an earlier 
effective date for special monthly compensation for erectile 
dysfunction at the hearing.  Thus, this issue is referred to 
the RO.

The issue of service connection for asbestosis is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires insulin and diet 
restriction, but does not require regulation of his 
activities.

2.  Competent medical evidence of a diagnosis of PTSD is not 
of record.

3.  Competent medical evidence relating the veteran's BPH and 
prostatitis to the veteran's military service to include 
exposure to Agent Orange is not of record.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
4.119, § Diagnostic Code 7913 (2003). 

2.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

3.  BPH and prostatitis were not incurred in or aggravated by 
active service, to include exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by the October 2001 and April 2002 
rating decisions, a September 2002 Statement of the Case, and 
November 2002 and June 2003 Supplemental Statements of the 
case.  The veteran was specifically notified that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the veteran was not specifically notified to submit 
any evidence in his possession that pertains to the claim 
this did not result in prejudicial error in this case.  
38 C.F.R. § 3.159(b) (2003).  He has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He also presented 
testimony at a personal hearing and a copy of the hearing 
transcript was attached to the claims file.  Regarding the 
duty to assist, the veteran has been afforded VA 
examinations.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim within 60 days from the date of the letter.  The 
RO further advised the veteran that if no additional 
information and evidence had been received within that time, 
a decision would be made on his claim.  These advisements are 
in compliance with current statutes.  See Veterans Benefits 
Act of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____) (permits VA 
to adjudicate a claim within a year of receipt.)  This 
provision is retroactive to November 9, 2000, the effective 
date of the VCAA.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)).  The RO secured the 
veteran's service medical and personnel records, VA clinical 
records and examination reports, private medical records, and 
Social Security records.  The veteran was also provided the 
opportunity to testify at a hearing before a Veterans Law 
Juge.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

I.  Increased evaluation - Diabetes Mellitus

The RO granted service connection for Type II diabetes 
mellitus on the basis of the veteran's service in the 
Republic of Vietnam and VA outpatient treatment records that 
show a diagnosis of Type II diabetes mellitus.  An initial 
rating of 20 percent was assigned effective from May 2001.  

In statements and testimony, the veteran contends that the 
initial rating for his diabetes mellitus should be in excess 
of 20 percent as he takes insulin, restricts his diet, and 
must regulate his activities because of the diabetes.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The rating criteria for diabetes mellitus are found in 38 
C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or requiring an oral hypoglycemic agent and 
a restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, a restricted diet and 
regulation of activities.  A 60 percent disability rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Under the criteria for a 100 percent rating, 
regulation of activities is described as involving avoidance 
of strenuous occupational and recreational activities.  
38 C.F.R. § 4.119, Code 7913 (2003).

Here, the veteran is in disagreement with the initial 
evaluation assigned for his diabetes mellitus.  Thus the 
Board must consider the evaluation, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).

Private medical records submitted with his claim show 
treatment for non-insulin dependent diabetes mellitus.  

At a September 2001 VA Agent Orange protocol examination, the 
veteran reported onset of Type II diabetes in 1997 with 
symptoms of blurred vision and classic symptoms of frequent 
urination, excessive thirst and hunger.  He reported that he 
wore glasses and had a negative cardiac history.  Clinical 
findings showed reaction to pinprick, light touch, position 
were intact in the upper and lower extremities.  His lungs 
were clear with no adventitious sounds and his heart was 
regular rhythm and rate without gallop, murmur or rub.  The 
assessment was Type II diabetes.  An Attending Physician Form 
dated in October 2001 revealed complaints of chest pain with 
a history of diabetes mellitus, but noted that the veteran 
was able to leave home daily for whatever needed.    

VA outpatient treatment records show that periodic diabetic 
visual foot inspections were normal.  He was counseled on 
diabetic care and diet.  The veteran was prescribed insulin 
in April 2002.  

In a September 2002 statement, the veteran's private 
physician, Dr. R. N., stated that the veteran had diabetes 
mellitus which required insulin, restricted diet and 
regulation of activities.  In October 2002, VA received Dr. 
N's private treatment records for the period from April 2002 
to October 2002, showing that the veteran is followed for 
diabetes mellitus and treated with insulin.  These records 
reveal that weight loss was part of his treatment plan; 
however, there is no clinical evidence requiring regulation 
activities.  

A December 2002 follow-up at VA, the plan included a 
consultation for diabetic shoes and to lose weight.  There 
was no medical determination that the veteran need to 
regulate his activities.  

At a January 2003 VA examination, the veteran reported 
initial treatment of his diabetes with oral agents with the 
addition of insulin approximately one year ago.  He reported 
increased thirst and polyuria, but stated that he rarely had 
hypoglycemic episodes.  He denied hospitalization for 
ketoacidosis and hypoglycemia.  He reported that he had a 
diet plan, but gained weight over the holidays.  He exercised 
by walking one-half mile daily.  He saw his private medical 
doctor once a month.  On evaluation, his heart rate was 
regular without murmur, rub, or gallop.  There was a trace of 
pretibial edema.  His feet were warm and peripheral pulses 
were good bilaterally.  The diagnoses included Type 2 
diabetes mellitus, oral agent and insulin controlled.  In a 
May 2003 addendum following review of the claims file and the 
October 2001 private catherization report, the VA examiner 
added an additional diagnosis to the January 2003 VA 
examination of minimal coronary artery disease and stated 
that the veteran's diabetes did not cause any restrictions 
nor regulations of his activities. 

Upon review, the Board observes that during the course of 
this appeal, the veteran's medication for control of his 
diabetes mellitus was adjusted to include insulin injections.  
While the veteran's private physician, Dr. N., in a September 
2002 statement, reported that the veteran had regulation of 
activities, Dr. N's treatment records for the same period of 
April to October 2002 do not show evidence requiring 
regulation of activities.  Moreover, VA medical records from 
December 2002 to January 2003 show that the veteran was 
exercising by walking one-half mile daily for exercise and 
weight control.  In a May 2003 VA opinion, the VA examiner 
opined the veteran's diabetes did not cause any restrictions 
or regulations of his activities.  At his personal hearing in 
June 2003, he testified that he had seen his doctor 
approximately a week before the hearing and that the doctor 
did not restate about regulating his activities but to keep 
taking care of himself.  Thus, the Board finds that the 
evidence shows that his diabetes mellitus can be most 
accurately characterized as requiring dietary restrictions 
and insulin, which is addressed by the 20 percent evaluation.  
The requirements for a 40 percent evaluation were not met.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for a higher evaluation for 
Type II diabetes mellitus.  Thus the benefit-of- the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra- schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. 3.321(b)(1) (2003).

Here, however, the Board has no reason to doubt that the 
veteran's service-connected diabetes mellitus causes him 
discomfort and may limit his efficiency in certain tasks.  
This, however, does not present an exceptional or unusual 
disability picture and is not reflective of any factor that 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2003).

II.   Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



A.  PTSD

The veteran contends that he developed PTSD as a result of 
his experiences during his service in the Vietnam in 1966 and 
1967.  The veteran asserted that the enemy hit an Air Base 
barracks in 1967 and he had to help clean up wounded and dead 
people, that he ran over and killed a civilian on a bicycle, 
that he observed the killing of a Vietnamese while waiting to 
get on a boat to cross a river, and was subject to periodic 
rocket attacks, ambushes and sniper fire.  

The veteran's service records reveal that he served in 
Vietnam assigned to Naval Support Activity in Danang from 
November 1966 to May 1967.  His specialty was not named but 
the related civilian occupation was a structural steel 
worker.  His DD 214 shows that he received Vietnam Service 
and Campaign Medals, but there is no indication that he 
received a Combat Infantry Badge.  Service medical records do 
not show complaints, findings, or diagnosis of PTSD.  At his 
September 1967 separation examination, the psychiatric 
clinical evaluation was normal.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between the veteran's current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f) (2003).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125 (2003).

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault.  Consequently, they do not 
materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the veteran will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

At an April 2002 VA psychiatric consultation, the veteran 
denied a past psychiatric history.  He reported that he 
worked in construction for more than 30 years, was disabled 
on the job and had not worked in 5 years secondary to a back 
injury.  The impression was depression most likely secondary 
to back problems causing loss of ability to work and do 
enjoyable activities.  The DSM-IV diagnosis was mood 
disorder, depression.

VA outpatient treatment records from May 2001 to April 2002 
are negative for psychiatric complaints or diagnoses other 
than depression.  At an August 2001 Agent Orange Protocol 
examination, his psychiatric history was negative.  He 
reported serving with the Naval Support in Danang as a sheet 
metal worker.  Although the veteran testified that a VA 
doctor had told him that he had PTSD, the Board notes that 
the identified VA doctor was a co-signer on the April 2002 
psychiatric evaluation that shows a diagnosis of depression.  
In addition, although he stated that he was going to therapy 
for this condition, outpatient treatment records for the 
period from May 2001 to January 2003 are negative for such 
visits.

The veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet.  
App. 465, 470 (1994).  However, the veteran is not competent 
to offer medical opinion as to cause or etiology of the 
claimed disability as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Grottveit v.  
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2  
Vet. App. 492, 494 (1992).  

Although the veteran contends that he has PTSD, review of the 
evidence of record does not show a diagnosis of PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As there is no competent evidence 
of record of a diagnosis of PTSD, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD. Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
claim is denied.

B.  Benign prostatic hypertrophy and prostatitis 

The veteran contends that he developed benign prostatic 
hypertrophy and prostatitis as a result of his service, 
specifically due to his exposure to Agent Orange in Vietnam.  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103(Dec. 27, 2001).  Section 201 of this Act 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  Previously, the 
law required that the veteran have a presumptive disease 
before exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 2002).  This is a liberalizing provision, 
which will be applied in this case.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2002).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Here, the veteran's DD 214 shows service in Vietnam during 
1966 to 1967.  Thus, under the law set forth above, the 
veteran is entitled to the presumption of exposure to Agent 
Orange.

Service medical records do not show complaints, findings, or 
diagnoses of BPH and prostatitis.  At the September 1967 
separation examination, the veteran's clinical evaluation for 
genitor-urinary system, anus and rectum was normal and there 
was no chronic prostate disorder.

Post service medical evidence of record shows that at his 
August 2001 Agent Orange Protocol examination, the veteran 
reported that he was being treated for BPH and that he had a 
history of prostatitis with onset three years earlier.  The 
assessment was a history of benign prostate hypertrophy and 
prostatitis.  There was no opinion that these findings were 
related to the veteran's Agent Orange exposure in Vietnam.

The foregoing indicates that there is no reasonable basis 
upon which to grant the benefit sought on appeal. The veteran 
was not diagnosed with BPH or prostatitis while in military 
service.  At the time of his discharge from military service, 
his clinical evaluation for genitor-urinary system, anus and 
rectum was normal.  The first clinical evidence of BPH and 
prostatitis occurred more than 30 years after military 
service.  The veteran submitted statements that he has BPH 
and prostatitis as a result of his service or the exposure to 
Agent Orange during service.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Even if the previously diagnosed BPH and prostatitis, were 
currently observed, they are not disorders subject to the 
presumptive provisions regarding herbicide exposure contained 
in 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The veteran 
acknowledged that BPH and prostatitis were not included in 
the list of diseases for which presumptive service connection 
due to exposure to a herbicide is warranted.  He claims, 
however, that prostate cancer is on the list, and that the 
prostate conditions that have developed are scientifically 
connected to the development of prostate cancer.  At the 
present time, however, there is no evidence of record, 
showing a diagnosis of prostate cancer.  

Given that a chronic prostate disability was not demonstrated 
during service, that continuity regarding such a disability 
has not been demonstrated since military service, and that 
there is no medical evidence or opinion linking the veteran's 
BPH and prostatitis to the veteran's service to include 
exposure to Agent Orange, the Board concludes that the 
preponderance of such evidence is against entitlement to 
service connection for BPH and prostatitis.  See  Gilbert, 1 
Vet. App. 49.  Accordingly, the claim for service connection 
is denied.


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for BPH and prostatitis to 
include as due to exposure to Agent Orange is denied.


REMAND

The veteran claims that he has asbestosis due to asbestos 
exposure in service.  Evidence of record shows that the RO 
requested records of exposure to asbestos in service or jobs 
that the veteran performed.  The response indicated that the 
request regarding asbestos had been forwarded to the Navy 
Medical Liaison Office for determination of exposure to 
asbestos.  Our review does not find a reply from the Navy 
Medical Liaison Office with such determination or a negative 
reply nor is there any indication that the veteran was 
notified of the nonresponse.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file. 

2.  The AMC should contact the Navy 
Medical Liaison Office to request a 
response as to whether the veteran was 
exposed to asbestos during service.  The 
veteran must be notified of the response.

3.  If, and only if, information is 
received from the Navy Medical Liaison 
Office that the veteran was exposed to 
asbestos in service, then the VBA AMC 
should schedule the veteran for a VA 
pulmonary examination to determine the 
etiology and severity of any current lung 
condition.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiner, prior and pursuant to 
conduction and completion of the 
examination.  Any further indicated 
special studies must be conducted.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any lung disorder found on 
examination is etiologically or causally 
related to any incident of service origin 
to include (if shown) inservice exposure 
to asbestos.  Any opinions expressed 
should be accompanied by a complete 
rationale based on sound medical 
judgment.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02. 



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



